DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frank et al. (U.S. Patent NO. 6,913,568), in view of Saitoh (U.S. Patent No. 5,024,640).
Regarding claim 1: Frank discloses a method of handling a tubular carton blank, comprising: gripping one side of an erected tubular carton blank with a gripper mounted to a pivot (Figs. 1 & 2; via 62 and/or 72), such that a fold line of a flap of said one side is aligned with an axis of rotation of said pivot (via fold line of the shown flaps F, aligned to pivots shown at 70, 52, 51, 55, 33, 40, etc.); pivoting said gripper (via 62 and/or 72), and thereby said erected tubular carton blank (Fig. 3; via erected box), about said pivot; bringing said flap into abutting relation with an abutment (Fig. 4; via means 9 folding of the flap);
Frank does not disclose the step of bringing said flap into abutting relation with an abutment during said pivoting so that said flap is progressively folded about said fold line by said abutment during said pivoting.  However, Saitoh discloses similar method with the step of bringing a flap into abutting relation with an abutment during pivoting of the grippers, so that said flap is progressively folded about said fold line by said abutment during said pivoting, see for example (Fig. 1; via folding of FIU during pivoting, see annotated figures below).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made to have modified Frank’s method by having the step of bringing the flap into abutting relation with an abutment during pivoting of the grippers, as suggested by Saitoh, in order to come up with faster and easier steps of folding blank’s flaps (column 3, lines 54-57).
Further, in respect to the latest filed amendment (filed on 09/06/2022), pointing out to more detailed and specific orientations of the tubular carton in respect to the gripper and pivot mechanism, it is noted that, it would have been obvious to one having ordinary skill in the art, before the invention was made, to have modified Frank in view of Saitoh’s method by coming up with more specific orientation of the tubular carton in respect to the gripper and pivot mechanism, similarly to the claimed invention, since it has been held that rearranging parts/steps of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.


    PNG
    media_image1.png
    585
    777
    media_image1.png
    Greyscale


Regarding claim 2: Frank discloses that the flap is a bottom flap of said side, said side further comprising a top flap, and wherein said bottom flap is adjacent said pivot and said top flap is remote from said pivot, see for example (Fig. 4; via 9, for folding the bottom flaps);
Regarding claim 3: Frank discloses that the side is a first side and said bottom flap is a first side bottom flap, said erected carton blank further comprising a second side opposed to said first side, said second side having a second side bottom flap, said method further comprising, after pivoting said erected carton blank with said gripper to fold said first side bottom flap, moving a plough relative to said erected carton blank in order to fold said second side bottom flap, see for example (Fig. 4; via sides W1 & W2 and flaps F, after pivoting the grippers to erect the blank, plough member of 9 moves to fold the bottom flaps);
Regarding claim 4: Frank further comprising moving rails to constrain said erected tubular carton blank prior to moving said plough relative to said erected tubular carton blank, (Figs. 1-4; via movement of rails 61/71, 54, or 50/51 prior to the movement of plough 9);
Regarding claim 5: Frank discloses that the plough (via 9) moves in a linear direction transverse to said axis of rotation of said pivot, see for example (Fig. 4; via linear movement of the pressure cylinder 91);
Regarding claim 6: Frank further comprising, prior to said gripping, erecting a flat tubular carton blank into said erected tubular carton blank, (Figs. 1-4);
Regarding claim 7: Frank discloses that the gripper comprises at least one suction cup (via suction cups 62/72);
Regarding claim 8: Frank discloses that the gripper is a first gripper and wherein said erecting comprises: gripping said second side of said flat tubular carton blank with a base gripper of a base of an erector; rotating a wing of said erector into abutment with a third side of said flat tubular carton blank, said third side being in abutment with said second side; gripping said third side of said flat tubular carton blank with a wing gripper of said wing; rotating said wing to draw said third side away from said second side to thereby erect said flat tubular carton blank, see for example (Figs. 1-4; via grippers 62/72 holding sides W1 & W2);
Regarding claim 9: Saitoh further comprising: after erecting said flat tubular carton blank into said erected tubular carton blank, moving said erector until said one side of said erected tubular carton blank abuts said first gripper prior to said gripping said one side with said first gripper; releasing said base gripper and said wing gripper and withdrawing said erector away from said first gripper prior to said pivoting said first gripper, see for example (Figs. 1, 15, 20, 22; show steps of moving erected carton blank to other station/step and grippers);
Regarding claim 10: Frank discloses that the pivoting said gripper comprises pivoting said gripper from a first position through a right angle to a second position, see for example (Figs. 1-3; via the right-angled pivot of grippers 62/72).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not fully rely on the references as have been applied in the prior rejection of record.
In respect to Applicant’s remarks that the new amended claim 1 not suggested by the applied art of record and needs to be allowed.  	 The Office might agree with Applicant that the amended claim 1 referring to more specific orientation of the tubular blank in respect to the gripper and pivoting mechanism, yet such orientations would be obvious matter of design choice and/or rearranging parts/steps of the applied arts (In re Japikse, 86 USPQ 70.).
The Office believes that since the applied arts of record suggested the claimed invention and steps, only missing specific orientations of parts/steps, it would have been obvious to modify the applied arts to come up with any other orientations and/or positioning of parts/steps.  It is noted that once the structure and/or core steps disclosed by the applied art, moving them in different ways or locations, is very old and well known and would have been obvious.

Further, Applicant in the latest filed remarks of 09/06/2022, has not provided any specific nor mentioned anything related to such orientations and how critical are they and for what purpose?  Seems like Applicant broadly repeated the claimed language with highlighting the new added limitations, without providing any reasoning to such new added limitations other than pointing out that would overcome the applied art.  Therefore, it is believed that such orientation of parts/steps would be a matter of rearranging and design choice to be made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731